Motion to Cor. r.                                                                               12/9/20, 10:22 AM




                                                    In The

                                               Court of Appeals                                   ...,
                                                                                                  .
                                                                                                 ,·::,


                                                                                          ~
                                                                                                ;~
                                                                                                ~
                                                                                                ; ··1
                                                                                                          --
                                                                                                          ~

                                       Fifth District of Texas at Dallas                  s::   C'"")


                                                                                                  ~i;:
                                                                                          ~ "'° ,~O
                                                                                                  I

                                                                                          (")=-
                                                                                             :x          ;!>~
                                                                                          hi -..
                                                                                          :n     .~
                                             No. 05- 20-00143-CV                          7'     -
                                                                                                 ~
                                                                                                t,-.)    w


                                            THEODORE SIMMONS, Appellant

                                                   V.

                                            MIDLAND FUNDING, LLC,Appellee




                         On Appeal from the County Court at Law No. 3 Dallas County, Texas

                         Trial Court Cause No. CC-19-01681-C




                           Appellant's Motion To Correct The Reporter's Record Pursuant

                                             To TEX. R. CIV. PROC. 34.6



            TO THE HONORABLE JUDGES OF SAID COURT:

                    COMES Appellant, Theodore Simmons, with this motion and in support of said

             motion offers the following:




                                                                                                         Page 1 of 5
Motion to Cor. r.                                                                                  12/9/20, 10:22 AM




             1.) On November 23, 2020,Appellant picked up the Reporter's Record in the above case

            and style, and immediately discovered fabrications in he Reporter's Record, complete
            omissions of Appellant's objections and arguments, incomplete objections by Appellant,
            objections by Appellant that are completely omitted, and spurious statements made by
            Appellant;

            2.) The Due Process Clause of the Texas Constitution as well as the Due Process Clause
            of the United States Constitution does not permit a recreation of an appeal record after
            the fact

            3. ) Appellant will now point out the errors, fabrications and m1ssmg objections,
            incomplete objections and incomplete objections and arguments made by Appellant as
            well as the spurious statements purported to be made by Appellant;

            4.) On Volume lof 1 of the RR, page 1 , line 15 states,"held in Greenville, Hunt County,
            Texas". It should state,"held in Dallas County, Texas";

            5.) On Volume 1 of 1 of the RR, page 2, line 4-6 states, "Honorable Robert Fisher Fisher
            & Sanger SBOT #: 07043200 3231 Bryn Mawr Drive Dallas, Texas". It should state,"
            Peter Newman SBOT 24106928 PO BOX 460568, Houston, Texas, 77056-8568;

            6.) Volume 1 of 1 of the RR, page 5, line states, "MR. Fisher: Robert Fisher for Midland
            Funding". It should state, Perter Newman: "Peter Newman for Midland Funding".

            7.) Volume 1 of 1 of the RR, page 5, line 8 States," THE COURT: I'm going to go off
            the record and let you guys go talk". It should state, MR. Simmons: " Your honor, I
            move for dismissal of the Plaintiff's case because the court does not have subject matter
            jurisdiction over a case were Plaintiff does not show up. Subject matter jurisdiction must
            exist at every stage of the proceeding. It takes a Plaintiff and a Defendant to be before
            the Court in order for the there to be a controversy. There is no Plaintiff before the Court
            and there are no competent fact witness before the Court for Plaintiff. Plaintiff's lawyer
            is here but he is not a party to this case and nothing he say is competent nor is it
            evidence. Plaintiff's counsel cannot prosecute a contested claim for the the Plaintiff and
            nor can he admitted evidence because he cannot lay foundation and nor can he testify to
            the record keeping of Credit One Bank. MR. Simmons: "I need a ruling your honor".
            The Court: " Duly noted". MR. Simmons: " I need a ruling your honor". The Court:"


                                                                                                           Page 2 of 5
Motion to Cor. r.                                                                                   12/9/20, 10:22 AM




            Move on". MR. Simmons: "Your honor, I need a ruling". The Court:" Over ruled".
            The Court: "I'm going to go off the record and let you guys go talk" MR. Simmons:" I
            object to going off the record";

            8.) Volume 1 of 1 of the RR, on page 6, line 9 states MR. Simmons: "I understand". It
            should state, MR. Simmons: "At this point this Court does not have a Plaintiff before it,
            it does not have a contract before it, it does not have an assignment of a contract before
            it from Credit One Bank identifying a contract between me and Credit one Bank that has
            been assigned to Plaintiff the alleged Plaintiff is not here and what Plaintiff's counsel
            brings before this Court is an Affidavit by Jane Keller, with attached purported business
            record, which is inadmissible because she is incompetent to lay foundation for the
            documents attached and she is incompetent to testify about the record keeping of a
            Capitol One Bank, and affidavits cannot be admitted at trial over a party objection
            because it cannot be crossed examine and such denies due process. I object to Jane
            Kellner's affidavit based on hearsay and conclusions without facts to support the
            conclusions. The Court: "Over ruled".

            9.) Vol. 1 of 1 of the RR, on page 8, line 2 -5, states: MR. Simmons: "Okay". "Then I'm
            going to object to that, because if your saying-either way, a jury trial demand has been
            filed. I have a due process right to that. It should say, "Objection". "The facts are in
            dispute." If there are no facts in dispute why are we having a bench rial" ?; "You have
            trials when facts are in dispute and the facts are disputed;" I filed a jury trial demand,
            and I have a due process right to that."

            10.) Vol. 1 of 1 of the RR, on page 9, line 1 states MR. Simmons: "Okay". It should
            state, MR. Simmons: "Objection". "The bill of sale is part of the business record and it
            is hearsay", and I move to strike it. The Court. "Over ruled."




              Appellant, Theodore Simmons, declare and inform this Court, that the remaining parts
            of the reporter's record is fiction. Appellant has a right to a record on appeal dealing with
            the factual proceeding from the trial Court on September 19, 2019, not a fictional record
            contrived to interfere with Appellant's right to appeal. This alleged attorney Mr. Fisher ,
            never showed for trial all arguments and statements are fiction. He never appeared at


                                                                                                            Page 3 of 5
Motion to Cor. r.                                                                                     12/9/20, 10:22 AM



            trial. This fictional reporter's record is a ruse to cover up that the Court proceeded to trial
            without a Plaintiff in a contested case and allowed an incompetent lawyer by the name
            of Peter Newman, to prosecute a case without a Plaintiff.



                  Appellant objects to this fictional record and demand that it be corrected, because
            such conduct is a violation of Due Process and prevents Appellant from properly
            presenting its issues on appeal based on what occurred at trial on September 19, 2019.



             Wherefore premises considered, the Appellant request that the Court order Ms.Young to
            correct the record because Appellant cannot proceed to file a brief on a fictional record
            that is created to prevent appellant from showing error.




             Respectfully submitted, Theodore Simmons, Appellant



             3018 S. Ewing Ave., Dallas, Tx, 75216
                                                                                                        E-
             Mail: vanholding51@ gmail .com



             214-794-2091


                                                          December 9 ,2020.




                                                                                                              Page 4 of 5
Motion to Cor. r.                                                                              12/9/20, 10:22AM




            CERTIFICATE OF SERVICE

                 I certify that a true copy of this pleading was served on Plaintiff's counsel Brian
            Edward Staley, at P.O.BOX 460568 Houston, Tx 77056, via Certified Mail# 7019 1640
            0000 2629 7350, on December 9, 2020.




                                          BY: Theodore Simmons, AppeHant

                                               3018 S.Ewing Ave., Dallas, TX 75216




                                                                                                       Page 5 of 5